COX, Judge
(dissenting):
I concur with Judge Crawford’s dissent.
The majority holds that RCM 701(a)(2)(B), Manual for Courts-Martial, United States, 1984, places an “affirmative duty” on trial counsel “to seek out” this Criminal Investigation Command (CID) report and examine it for exculpatory evidence for the defense. That is a difficult, if not impossible, requirement.
How can government counsel know what is or is not exculpatory unless they are privy to the theories of the defense? All the Government has to do is provide the reports. It is the duty of the defense counsel to examine them.
Here, trial counsel made everything he had available to the defense. The defense chose not to take advantage of the discovery opportunity.*
I wonder if the reason the defense was not interested in the CID part of the polygraph results is because appellant denied having intercourse with the victim. The question of consent versus non-consent was not the issue. “0 what a tangled web we weave, When first we practise to deceive!” Sir Walter Scott, Marmion canto 6, st. 17 (1808), quoted from The Oxford Dictionary of Quotations 560(8) (4th ed.1992).

 Whether counsel failed to exercise due diligence is another question. See United States v. Scott, 24 MJ 186 (CMA 1987).